Exhibit 10.3

AMENDMENT TO

EMPLOYMENT AGREEMENT

AMENDMENT is made as of August 10, 2014 by and between DESTINATION MATERNITY
CORPORATION (the “Company”) and RONALD J. MASCIANTONIO (the “Executive”)

WHEREAS, the Company and the Executive are parties to an Employment Agreement
dated as of July 16, 2009, as amended (the “Employment Agreement”); and

WHEREAS, the Compensation Committee of the Board of Directors of the Company has
resolved to increase the Executive’s severance entitlement upon certain
terminations of employment to match the entitlement of other named executive
officers of the Company.

NOW, THEREFORE, in consideration of these premises and intending to be legally
bound hereby, the Employment Agreement is hereby amended as follows, effective
as of the date first above written:

1. Section 5.1.4 of the Agreement is hereby amended and restated, which shall
read in its entirety as follows:

“5.1.4. monthly severance payments equal to one-ninth of Executive’s Base Salary
for a period equal to 9 months; and”

2. Section 5.1.5 of the Agreement is hereby amended and restated, which shall
read in its entirety as follows:

“5.1.5. waiver of the applicable premium otherwise payable for COBRA
continuation coverage for Executive (and, to the extent covered immediately
prior to the date of such cessation, his eligible dependents) for a period equal
to 12 months.”

3. Section 5.2 of the Agreement is hereby amended and restated, which shall read
in its entirety as follows:

“5.2 Termination Following a Change in Control. For cessations of employment
described in Section 5.1 that occur during the one year period following a
Change in Control, (i) the reference in Section 5.1.4 to “one-ninth of
Executive’s Base Salary” will be replaced by “one-tenth of Executive’s Base
Salary,” (ii) the reference in Section 5.1.4 to “9 months” will be replaced with
a reference to “15 months” and (iii) the reference in Section 5.1.5 to “12
months” will be replaced with a reference to “18 months.”

4. The Employment Agreement, as amended by the foregoing changes, is hereby
ratified and confirmed in all respects.



--------------------------------------------------------------------------------

5. This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which taken together shall constitute
one and the same instrument.

[Signature page follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by its
duly authorized officer and the Executive has executed this Amendment, in each
case on the date first written above.

 

DESTINATION MATERNITY CORPORATION

By:

 

/s/ Judd P. Tirnauer

Name:

  Judd P. Tirnauer

Title:

  Executive Vice President & Chief Financial Officer RONALD J. MASCIANTONIO /s/
Ronald J. Masciantonio

 

3